DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/17/2020.
Claims 1-20 have been examined and rejected.
Claim Objections
Claims 5-6 and 8 are objected to because of the following informalities:  
Claim 5 recites in part: “…wherein the is configured by a DL control information directed toward a user equipment.”  This should be: “wherein the ON Duration is configured by a DL control information directed toward a user equipment”. Appropriate correction is required.
Claim 6 recites in part: “… determining a carrier aggregation (CA) configuration comprising a first component carrier with a subcarrier spacing (SPS) …”. This should be: “… determining a carrier aggregation (CA) configuration comprising a first component carrier with a first subcarrier spacing (SPS)…”. and “… means for performing discontinuous reception (DRX) on the first component carrier based on a first configuration means for performing DRX on the second component”. This should be changed to: “… means for performing discontinuous reception (DRX) on the first component carrier based on a first configuration; means for performing DRX on the second component…”
Claim 8 recites in part: “… performing DRX on the second component carrier deactivates at least one radio component for…” This should be: “…performing DRX on the second component carrier comprises deactivatingat least one radio component for…”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-14, 16-20, 22, 24 and 23 respectively of U.S. Patent No. US 11,172,370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect then the patent claim and is therefore an obvious variant thereof.
Claim 1 of the instant application is directed to a method of wireless communication for determining a carrier aggregation configuration comprising a first component carrier associated with a first subcarrier spacing, and a second component carrier associated with a second subcarrier spacing that is different than the first subcarrier spacing; performing DRX on the two component carriers using different DRX configurations, receiving a DRX command on a second carrier for the first carrier to transition to DRX OFF..
Claim 1 of the U.S. Patent No. US 11,172,370 B2 is directed to a method of wireless communication for determining a carrier aggregation configuration comprising a first component carrier with a first subcarrier spacing, and a second component carrier associated with a second subcarrier spacing that is different than the first subcarrier spacing; performing DRX on the second component carriers based on second DRX timer duration and second subcarrier spacing and the first DRX timer duration is different than the second DRX timer duration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, 11 and 16 recite in part: “…determining a carrier aggregation (CA) configuration comprising a first component carrier with a subcarrier spacing (SPS) and a second component carrier with a second SPS different than the first SPS…”.  The originally filed specification fails to support the above limitation. 
Claims 4, 9, 14 and 19 recite in part: “… the second configuration comprises an ON associated with the second SPS.” The originally filed specification fails to support the above limitation. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
This application includes one or more claim limitations that use the word “means” or “step” and are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for determining”, “means for performing”, and “means for receiving”, in claims 6-8. The specification discloses the structure to perform the functions associated with the claimed means at FIG. 10 and paragraph 87, a wireless device comprising a 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US20110003555A1) in view of Somasundaram (WO2010078365A1), hereinafter referred to as “S”. 
Regarding Claim 1, Guo discloses a method of wireless communication, comprising: 
(see para 46, performing carrier aggregation) comprising a first component carrier with a subcarrier spacing (SPS) and a second component carrier with a second SPS different than the first SPS (Examiners Note: Using BRI consistent with the specification para 40, the limitation “subcarrier spacing SCS” has been interpreted to mean “different TTI length for different component carriers”. Based on this interpretation see para 50, monitoring/i.e. determining, component carriers CCs in different transmission time interval (TTI)/i.e. for example a first component carrier using a first TTI, and a second component carrier using a second TTI/i.e. representing a second component carrier using a second TTI); 
performing discontinuous reception (DRX) on the first component carrier based on a first configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a first component carrier with first TTI, configured with a DRX configuration independently); and 
performing DRX on the second component carrier based on a second configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a second component carrier with second TTI, configured with a DRX configuration independently), 
Guo does not disclose details regarding: a DRX timer duration of the second component carrier being different than a DRX timer duration of the first 
In the same field of endeavor, S discloses this limitation: see para 48, to apply DRX Cycles on the secondary CCs, by triggering events on the primary carrier that initiate the DRX cycles/i.e. using DRX initiation message, on some or all secondary carriers… The initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Regarding Claims 2, 7, 12 and 17, Guo does not disclose details regarding: receiving a DRX initiation message; and wherein the performing DRX on the second component carrier comprises initiating a DRX ON duration according to the second configuration based at least in part on the DRX initiation message.
In the same field of endeavor, S discloses this limitation: see para 80, DRX cycles are initiated on secondary carriers. The secondary carriers may not have configured DRX cycles and On Duration timers… DRX Cycles and On Duration periods may be enabled on secondary carriers.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Regarding Claims 3, 8, 13 and 18, Guo does not disclose details regarding: the performing DRX on the second component carrier comprises deactivating at least one radio component for communication on the second component carrier 
In the same field of endeavor, S discloses this limitation: see FIG. 7, para 114, the sleep cycle of a secondary carrier, such as carrier 1, may be infinite and activated by a primary carrier. For example, when there is no DL or UL data transmission, the secondary carriers may sleep forever unless they are activated by a primary carrier when the WTRU detects a DU/UL grant in the PDCCH carried by the primary carrier. The primary carrier, shown as carrier 2 in Figure 7, may wake up periodically to read the PDCCH. If a DU/UL assignment is not contained in the PDCCH then the primary carrier will go into the sleep cycle again. If the primary carrier detects a DL/UL assignment then its inactivity timer is triggered. The secondary carriers may also be triggered by the primary carrier to wake up for the potential data operations. The parameters configured for the primary carrier may be applied to the secondary carriers. Once the data operations are finished, primary and secondary carriers may go to sleep again.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Regarding Claims 4, 9, 14 and 19, Guo discloses: the second configuration comprises an ON duration corresponding to a subcarrier spacing of the second component carrier 
(Examiners Note: Using BRI consistent with the specification para 40, the limitation “subcarrier spacing SCS” has been interpreted to mean “different TTI length for different component carriers”. Based on this interpretation see para 50, the UE needs to monitor multiple PDCCHs for different CCs in different transmission time interval (TTI)/i.e. associated with each ON duration.

Regarding Claims 5, 10, 15 and 20, Guo discloses: the ON duration is configured by a DL control information directed toward a user equipment (see para 50, the UE needs to monitor multiple PDCCHs for different CCs in different transmission time interval (TTI)/i.e. associated with each ON duration, to detect downlink assignment or uplink grant/i.e. directed toward a UE).

Regarding Claim 6, Guo discloses an apparatus (FIG. 2, para 34) for wireless communication, comprising: 
means for determining (FIG. 2, para 34, CPU) a carrier aggregation (CA) configuration (see para 46, performing carrier aggregation) comprising a first (Examiners Note: Using BRI consistent with the specification para 40, the limitation “subcarrier spacing SCS” has been interpreted to mean “different TTI length for different component carriers”. Based on this interpretation see para 50, monitoring/i.e. determining, component carriers CCs in different transmission time interval (TTI)/i.e. for example a first component carrier using a first TTI, and a second component carrier using a second TTI/i.e. representing a second component carrier using a second TTI); 
means for performing (FIG. 2, para 34, CPU) discontinuous reception (DRX) on the first component carrier based on a first configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a first component carrier with first TTI, configured with a DRX configuration independently); and 
means for performing (FIG. 2, para 34, CPU) DRX on the second component carrier based on a second configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a second component carrier with second TTI, configured with a DRX configuration independently), 
means for receiving (FIG. 2, para 34, transceiver) 
Guo does not disclose details regarding: a DRX timer duration of the second component carrier being different than a DRX timer duration of the first component carrier; a DRX command message for the second component carrier 
In the same field of endeavor, S discloses this limitation: see para 48, to apply DRX Cycles on the secondary CCs, by triggering events on the primary carrier that initiate the DRX cycles/i.e. using DRX initiation message, on some or all secondary carriers… The initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Regarding Claim 11, Guo discloses an apparatus (see FIG. 2, para 34) for wireless communication, comprising: 
a processor (see FIG. 2, CPU, para 34); 
memory in electronic communication with the processor (see FIG. 2, control circuit comprising CPU, memory and program, para 34); and 
instructions stored in the memory and operable (see FIG. 2, a program 112), when executed by the processor, to cause the apparatus to: 
(see para 46, performing carrier aggregation) comprising a first component carrier with a subcarrier spacing (SPS) and a second component carrier with a second SPS different than the first SPS (Examiners Note: Using BRI consistent with the specification para 40, the limitation “subcarrier spacing SCS” has been interpreted to mean “different TTI length for different component carriers”. Based on this interpretation see para 50, monitoring/i.e. determining, component carriers CCs in different transmission time interval (TTI)/i.e. for example a first component carrier using a first TTI, and a second component carrier using a second TTI/i.e. representing a second component carrier using a second TTI); 
perform discontinuous reception (DRX) on the first component carrier based on a first configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a first component carrier with first TTI, configured with a DRX configuration independently); and 
perform DRX on the second component carrier based on a second configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a second component carrier with second TTI, configured with a DRX configuration independently), 
Guo does not disclose details regarding: a DRX timer duration of the second component carrier being different than a DRX timer duration of the first 
In the same field of endeavor, S discloses this limitation: see para 48, to apply DRX Cycles on the secondary CCs, by triggering events on the primary carrier that initiate the DRX cycles/i.e. using DRX initiation message, on some or all secondary carriers… The initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Regarding Claim 16, Guo discloses a non-transitory computer-readable medium storing code (see FIG. 2, para 34, program 112) for wireless communication, the code comprising instructions executable to: 
determine a carrier aggregation (CA) configuration (see para 46, performing carrier aggregation) comprising a first component carrier with a subcarrier spacing (SPS) and a second component carrier with a second SPS different than the first SPS (Examiners Note: Using BRI consistent with the  see para 50, monitoring/i.e. determining, component carriers CCs in different transmission time interval (TTI)/i.e. for example a first component carrier using a first TTI, and a second component carrier using a second TTI/i.e. representing a second component carrier using a second TTI); 
perform discontinuous reception (DRX) on the first component carrier based on a first configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a first component carrier with first TTI, configured with a DRX configuration independently); and 
perform DRX on the second component carrier based on a second configuration (see para 50, the UE supports Discontinuous Reception (DRX) functionality… each of the component carriers/i.e. for example, a second component carrier with second TTI, configured with a DRX configuration independently), 
Guo does not disclose details regarding: a DRX timer duration of the second component carrier being different than a DRX timer duration of the first component carrier; receive a DRX command message for the second component carrier on the first component carrier; transition to a DRX OFF state on the second component carrier based at least in part on the DRX command message.
: see para 48, to apply DRX Cycles on the secondary CCs, by triggering events on the primary carrier that initiate the DRX cycles/i.e. using DRX initiation message, on some or all secondary carriers… The initiation of the Inactivity timer on a secondary carrier may also be conditional to the On Duration timer running on the primary carrier.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Guo, so that the wireless device performs DRX using different DRX timer durations, as taught by S, for efficient power consumption (see S, para 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472